PER CURIAM
Defendant pleaded no contest to a charge of criminal mischief. The court suspended imposition of sentence and placed him on probation for three years. Later, he was found to be in violation of the terms of probation, and it was revoked. When sentence was imposed, the court ordered that defendant
“repay all costs incurred by the State in providing a defense for this revocation hearing * *
There was no amount stated in the order or any specification as to what amount defendant was ordered to repay.
On appeal, defendant does not challenge the revocation or the sentence in any way except to argue that the order to repay all costs is deficient, because it does not specify an amount. The state concedes that the order is deficient. We agree. State v. Tompkins, 69 Or App 258, 684 P2d 629 (1984).
Remanded for determination of costs pursuant to ORS 161.665; otherwise affirmed.